DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I Species 1 Figs. 2A-5B claims 1-14 and 16-19 in the reply filed on 8/22/2022 is acknowledged.
Claims 15 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/22/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the additional inlet attached to the outlet port must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a manifold attached the bottom wall”, there appears to be words missing from the limitation.
Claim 16 recites the limitation “the shell includes a rear wall opposite to the front opening”. It is unclear if the rear wall recited in claim 16 is the same rea wall recited in claim 1 or a different rear wall.
Claim 18 recites the limitation “manifold the port in the shell”, there appears to be words missing from the limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, 14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOTSUGAI et al. US 2020/0033308 A1.
With regards to claim 1, KOTSUGAI discloses a substrate container 20, comprising: a shell defining an interior space, the shell including a front opening, a first side wall, a second side wall, a rear wall, a bottom wall, and a front edge extending between opposing walls along the front opening of the shell; and a manifold attached the bottom wall, the top wall, the first sidewall and/or the second side wall closer to the front opening of the shell than the rear wall, the manifold including: an inlet 25 configured to receive a stream of purge gas; and a gas distributing portion including a gas distributing surface configured to distribute the stream of purge gas into the interior space, the gas distributing portion including the gas distributing surface extending in a direction between opposing walls along a front edge of the shell.

With regards to claim 2, KOTSUGAI discloses the inlet of the manifold is attached to an inlet port 24 in the bottom wall of the shell.

With regards to claim 3, KOTSUGAI discloses the gas distributing portion has a length that extends along a majority of a distance between the first side wall and the second side wall.

With regards to claim 4, KOTSUGAI discloses the gas distributing surface is configured to distribute at least a portion of the purge gas in a direction towards the front opening of the shell.

With regards to claim 5, KOTSUGAI discloses the gas distributing surface comprises a porous material (filter 53).

With regards to claim 7, KOTSUGAI discloses the manifold includes an outlet 24 configured to facilitate exhaustion of the purge gas from the interior space of the substrate container.

With regards to claim 8, KOTSUGAI discloses each of the bottom wall, top wall, first side wall or second side wall has an interior surface that faces the interior space, and the manifold (shown above) is configured to distribute the purge gas from the gas distributing surface at an angle relative to the interior surface of respective bottom wall, top wall, first side wall or second side wall to which it is attached.

With regards to claim 9, KOTSUGAI discloses the manifold (shown above) includes at least a first gas distributing portion having a gas distributing surface that extends along the front edge of the first side wall and a second gas distributing portion having a gas distributing surface that extends along one of a front edge of the second side wall of the shell, wherein the first side wall is opposite the second side wall of the shell.

With regards to claim 10, KOTSUGAI discloses the manifold (shown above) includes a frame 26 that supports the gas distributing portion including the gas distributing surface.

With regards to claim 11, KOTSUGAI discloses an outlet port 24 for discharging gas from the interior space, wherein the gas distributing portion extends between the inlet 25 and the outlet 24 port.

With regards to claim 14, KOTSUGAI discloses the manifold (shown above) further comprises a gas diffusion portion connected to an outlet port 24 for discharging gas from the interior space.

With regards to claim 17, KOTSUGAI discloses a door 23/47 configured to be received within the front opening defined by the shell to enclose the interior space.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOTSUGAI et al. US 2020/0033308 A1.
With regards to claim 18, KOTSUGAI discloses a substrate container 20, comprising: a shell defining an interior space, the shell including a front opening, a first side wall, a second side wall, a rear wall, a top wall, a bottom wall and including a front edge extending between opposing walls along the front opening of the shell, and a port) 24/25 in the bottom wall and/or the top wall of the shell; and a manifold attached to the shell near the front opening, the manifold (shown above) including: a gas diffusion portion 25 including a gas diffusion surface configured to permit the diffusion of the stream of purge gas from the interior space into the manifold, the gas diffusion portion including the gas diffusion surface extending in a direction between the first side wall and the second side wall of the shell; and an outlet coupled to the at least one port in the shell, the outlet 24 configured to exhaust the purge gas from the manifold the port in the shell to an exterior of the substrate container.

With regards to claim 19, KOTSUGAI discloses the manifold (shown above) is attached to the port in the bottom wall or the top wall of the shell.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    568
    597
    media_image1.png
    Greyscale

Claim(s) 6, 12-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOTSUGAI et al. US 2020/0033308 A1 in view of KIM US 2013/0121851 A1.
With regards to claim 6, KOTSUGAI discloses the claimed invention as stated above but it does not specifically disclose the gas distributing surface includes a plurality of openings arranged along a length of the gas distributing surface between the first side wall and the second side wall.
However, KIM teaches that it was known in the art to have a container for a substrate with a gas distributing surface 190/191 includes a plurality of openings (end of Para. 0105) arranged along a length of the gas distributing surface between the first side wall and the second side wall.
The inventions of KOTSUGAI and KIM are both drawn to the field of containers that are capable of holding items such as substrates. Each container includes a gas distribution portion. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gas distribution portion in KOTSUGAI by providing a plurality of openings as taught by KIM for the purposes of evenly distributing the gas throughout the container.

With regards to claim 12, KIM further teaches the manifold includes an additional inlet attached to the outlet port. (Fig. 10, Para. 0090-0091)

With regards to claim 13, KOTSUGAI discloses the gas distributing portion including the gas distributing surface is configured to allow purge gas under positive pressure in the interior space of the container to diffuse through the gas distributing surface and to be exhausted from the container via the outlet port. (Para. 0073 and 0075)

With regards to claim 16, KIM further teaches the shell includes a rear wall opposite to the front opening, and the bottom wall includes a rear inlet port for introducing an additional stream of purge gas (with 190/191) into the interior space, the rear inlet port being disposed near the rear wall than the front opening.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        

/JENINE PAGAN/Examiner, Art Unit 3736